72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Christos D. DEDES, Plaintiff--Appellant,andChristos D. DEDES, as Legal Custodian for his ChildrenQuincy Sophia Dedes and Dionysios Christos Dedes;ALL PARENTS SIMILARLY SITUATED, Plaintiffs,v.Roswell PAGE;  John O'Brion;  Murray J. Janus;  SylviaClute;  Donald Lemons;  Alfred Shilling;  Daniel T. Balfour;Melvin R. Hughes, Judge of the Circuit Court in the City ofRichmond;  Richard L. Williams, Judge of the United StatesDistrict Court for the Eastern District of Virginia,Defendants--Appellees.
No. 95-2737.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Dec. 20, 1995.

Christos D. Dedes, Appellant Pro Se.
James Watson Morris, III, MORRIS & MORRIS, Richmond, Virginia;  John O'Brion, COWAN & OWEN, Richmond, Virginia;  Murray J. Janus, BREMNER, BABER & JANUS, Richmond, Virginia;  Sylvia Clute, SYLVIA CLUTE & ASSOCIATES, Richmond, Virginia;  William Mark Dunn, Assistant Attorney General, Richmond, Virginia;  Alfred Shilling;  Daniel T. Balfour, BEALE, BALFOUR, DAVIDSON, ETHERINGTON & PARKER, Richmond, Virginia;  Robert William Jaspen, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's orders granting Defendants' motions for Fed.R.Civ.P. 11 sanctions and awarding monetary sanctions.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court.  Dedes v. Page, No. CA-94-186 (E.D. Va.  July 26, 1994;  Aug. 18, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED